Citation Nr: 0104616	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-48 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for burn 
residuals to the left hand.

2.  Entitlement to an increased evaluation for left distal 
radius fracture residuals, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from September 1978 to January 
1995.  

This appeal arose from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims for 
increased evaluations for burn residuals to the left hand and 
left distal radius fracture residuals.  The Board remanded 
these issues in December 1998.  In a December 1999 rating 
decision the evaluation of the veteran's service connected 
left distal radius fracture residuals was increased to 10 
percent.  

In the December 1998 remand the Board indicated that the 
claims folder must be made available to the examiner prior to 
the examination.  The examiner was asked to indicate in the 
examination report that the claims folder, to include the 
service medical records, had been reviewed.  However, there 
was no indication in the February 1999 or August 2000 VA 
examination reports that the claims folder had been reviewed.  
The Secretary cannot rely on the presumption of regularity to 
show compliance with the remand instructions because there 
has been no showing that VA has uniform procedures for the 
administrative processing of remanded claims for which 
specialized medical examinations have been requested and for 
which the claims file has been directed to be made available 
to the examiners.  The administrative regularity presumption 
is interpreted to encompass regular acts performed in the 
ordinary course of government business.  See YT v. Brown, 9 
Vet. App. 195 (1996).  If the act is not a regular one but is 
irregular, the Secretary is not entitled to the presumption.  
See Warfield v. Gober, 10 Vet. App. 483, 486 (1997); see also 
United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 
1983) ("The presumption [of official regularity may also] 
operate[] in reverse.  If [the act] appears irregular, it is 
irregular, and the burden shifts to the proponent to show the 
contrary").  Smith v. Gober, 14 Vet. App. 199 (2000).  

In the December 1998 remand the Board specifically requested 
that the dermatological examiner provide the precise 
measurements of the area covered by the burn scars.  Although 
the examiner noted that the burn scars were on the dorsal 
surface of the veteran's left hand, involving the distal end 
of the thumb, second, third and fourth fingers the examiner 
failed to indicated the precise measurements of the area 
covered by the burn scars.  In Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that the Board's remand of a 
matter to the RO confers on the claimant, as a matter of law, 
the right to compliance with that remand order.  Further, 
such remands impose upon the Secretary a concomitant duty to 
ensure compliance with the terms of the remand.  Id.  It is 
clear from these mandates that the Secretary is responsible 
for ensuring the proper execution and administration of all 
laws administered by VA and that holdings of the Court are 
precedent to be followed.  Stegall, supra.  

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The February 1999 and the August 2000 
VA examiners must be provided the claims 
folder, so that the veteran's entire 
medical history can be taken into 
consideration in assessing the severity 
of his service-connected burn residuals 
to the left hand and left distal radius 
fracture residuals, and the examiners are 
asked to indicate in the examination 
report that the file has been reviewed.  

If the February 1999 and the August 2000 
examiners are no longer associated with 
VA then the veteran should be afforded a 
dermatological and orthopedic examination 
by a qualified physician to determine the 
severity of his burn residuals to the 
left hand and left distal radius fracture 
residuals.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations, and 
the examiners are asked to indicate in 
the examination reports that the claims 
folder has been reviewed.  All indicated 
special tests are to be performed.  The 
examiners should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

2.  The VA dermatological examiner is 
asked to provide the precise measurements 
of the area covered by the burn scars.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

